Title: From George Washington to Major General Johann Kalb, 11 July 1779
From: Washington, George
To: Kalb, Johann


        
          Sir,
          Head Quarters New Windsor 11th July 1779
        
        I received your favor of yesterdays date—Capt. Selman shall be appointed to do the duty of Brigade Major; & as his, continuance in that Office will be only temporary; I enclose you an order on the Qr Mr Genl to furnish him with a horse. I am Sr Yrs &c.
        
          G.W.
        
       